In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2772 
LESTER DOBBEY, 
                                                  Plaintiff‐Appellant, 

                                  v. 

JACQUELINE MITCHELL‐LAWSHEA and MICHAEL DANGERFIELD, 
                                   Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 12 C 1739 — Robert M. Dow, Jr., Judge. 
                     ____________________ 

SUBMITTED OCTOBER 29, 2015 — DECIDED NOVEMBER 24, 2015 
                ____________________ 

   Before WOOD,  Chief Judge, and  POSNER and EASTERBROOK, 
Circuit Judges. 
    POSNER, Circuit Judge. On January 7, 2011, Lester Dobbey, 
an  inmate  of  Illinois’s  Stateville  prison,  complained  to  a 
medical  technician  that  he  had  a  loose  tooth  that  was  caus‐
ing him severe pain and required immediate medical atten‐
tion.  He  filled  out  an  emergency  request  for  treatment  and 
the technician wrote “abscess” on a form that referred him to 
the  prison  infirmary  for  treatment.  Jacqueline  Mitchell‐
2                                                       No. 14‐2772 


Lawshea, a dentist who is one of the two defendants in Dob‐
bey’s  suit,  was  on  duty  that  day  but  claims  not  to  have  re‐
ceived  the  form,  or  otherwise  to  have  learned  of  Dobbey’s 
complaint,  until  January  12,  when  she  wrote  “reports  ab‐
scess”  on  Dobbey’s  medical  chart  and  scheduled  him  to  be 
examined  by  her  two  days  later.  Although  the  defendants’ 
statement  of  uncontested  facts  says  that  she  “was  not  re‐
sponsible for logging or scheduling appointments of offend‐
ers,” her affidavit states: “I logged and/or scheduled offend‐
er’s  appointments.”  And  in  response  to  the  plaintiff’s  state‐
ment  of  facts  she  admitted  that  she’d  scheduled  Dobbey’s 
January 14 appointment. 
    Dobbey showed up on schedule on January 14 only to be 
told  by  a  guard—the  other  defendant,  Michael  Danger‐
field—that  the  appointment  had  been  cancelled;  no  reason 
was  given.  Dobbey  told  the  guard  that  he  was  in  pain, 
showed  him  his  infected  tooth,  and  asked  to  be  allowed  to 
remain  in  the  infirmary’s  waiting  area  until  someone  ap‐
peared  who  could  prescribe  pain  medication  for  him.  Dan‐
gerfield told Dobbey that he could not linger in the waiting 
area  and  anyway  that  guards  had  arrived  to  take  him  back 
to his prison cell. 
    One  might  have  expected  Mitchell‐Lawshea,  who  as  a 
dentist  was  surely  aware  of  the  dangers  created  by  an  un‐
treated  tooth  abscess,  to  have  kept  her  appointment  with 
Dobbey or at least have seen him the next day. She has given 
no  explanation  for  her  apparent  dawdling—and  we  know 
that  at  least  four  people,  including  her,  were  working  in 
Stateville’s dental office on January 14. Instead of seeing him 
or asking one of the other members of the dental office staff 
to  see  him,  she  rescheduled  his  appointment  for  January 
No. 14‐2772                                                          3 


25—eleven  days  later.  On  January  20,  with  his  abscessed 
tooth  still  untreated  even  by  pain  medication,  Dobbey  was 
taken  from  his  cell  to  the  prison  infirmary  complaining  of 
stomach pains, vomiting, and fever. He was released in time 
for  his  dental  appointment  but  the  appointment  was  again 
postponed,  till  the  28th,  because  Dobbey’s  cell  had  been 
changed. Why that should have affected his dental appoint‐
ment is another unexplained feature of this case. On January 
28  he  was  at  last  examined  by  Mitchell‐Lawshea—16  days 
after  she’d  learned  he  was  complaining  of  a  tooth  abscess. 
She diagnosed an abscessed molar and prescribed penicillin 
and  on  February  3,  the  penicillin  having  brought  the  infec‐
tion under control, she extracted the molar. 
     Dobbey’s suit charges the defendants with deliberate in‐
difference to his abscess. “Deliberate indifference” to a pris‐
oner’s serious medical needs is held to be a violation of the 
cruel  and  unusual  punishments  clause  of  the  Eighth 
Amendment,  a  clause made applicable to state officials and 
employees by interpretation of the Fourteenth Amendment’s 
due  process  clause.  Estelle  v.  Gamble,  429  U.S.  97,  101,  104 
(1976). The decision of a medical professional to do nothing, 
even though she knows that a patient has a serious medical 
condition  requiring  prompt  treatment  that  the  professional 
is capable of and  responsible for providing, amounts to de‐
liberate indifference. Any minimally competent dentist who 
knows that a patient has reported an abscess also knows that 
if  the  report  is  correct  the  patient  needs  prompt  medical 
treatment. A dentist demonstrates deliberate indifference by 
failing to treat the patient promptly, thus prolonging the pa‐
tient’s  pain,  while  knowing  that  the  patient  may  well  be  in 
serious  pain  that  is  treatable.  And  a  guard  who  is  aware  of 
complaints  of  pain  and  does  nothing  to  help  a  suffering 
4                                                         No. 14‐2772 


prisoner  obtain  treatment  is  likewise  exhibiting  deliberate 
indifference.  He  knows  the  prisoner  may  be  suffering  and 
knows whom to call to attend to the matter. His failure to do 
so cannot be excused on grounds of cost or danger of acting, 
see, e.g., Johnson v. Doughty, 433 F.3d 1001, 1011–13 (7th Cir. 
2006); Berry v. Peterman, 604 F.3d 435, 440–41 (7th Cir. 2010), 
as there is neither cost nor danger. 
    In  granting  summary  judgment  in  favor  of  the  defend‐
ants,  the  district  judge  failed  to  appreciate  the  gravity  of  a 
tooth  abscess  or  attach  sufficient  weight  to  the  slack  re‐
sponse of prison staff to Dobbey’s medical problem. A tooth 
abscess is not a simple toothache. It is a bacterial infection of 
the root of the tooth, and it can spread to the adjacent gum 
and  beyond—way  beyond.  It  is  often  painful  and  can  be 
dangerous.  Loss  of  the  tooth  is  common,  though  can  some‐
times  be  prevented  by  prompt  detection  and  treatment  of 
the abscess. Dobbey does not connect his abdominal woes to 
the  abscess,  but  he  may  well  not  have  known  that  stomach 
pain,  nausea,  and  vomiting  are  common  consequences  of  a 
tooth abscess and so may have been caused or aggravated by 
his abscess. 
     Because the bacteria in an abscessed tooth can spread to 
other vital organs and even cause death, prompt treatment is 
imperative. The district judge remarked that the prison den‐
tist  may  not  have  realized  that  Dobbey  had  a  “serious”  ab‐
scess.  Any  tooth  abscess  is  serious;  any  dentist  knows  that. 
Dobbey did not receive prompt treatment; he received a se‐
ries of runarounds, experienced weeks of pain,  and  lost the 
tooth. The critical question is whether the botched treatment 
can be ascribed to deliberate indifference by the two defend‐
ants—the dentist and the guard—or was merely negligence, 
No. 14‐2772                                                         5 


in  other  words  malpractice,  which  is  not  a  violation  of  the 
Eighth Amendment. 
   No reason has been given for the dentist’s having waited 
two  weeks  before  examining  Dobbey.  If  a  jury  credits  Dob‐
bey’s allegations, all the requirements of deliberate indiffer‐
ence  will  have  been  satisfied  by  that  delay.  Mitchell‐
Lawshea  would  have  known  that  Dobbey  had  a  serious 
medical  problem  that  was  within  her  professional 
knowledge and experience to solve. She would have known 
that the problem would get worse the longer treatment was 
delayed and that Dobbey would suffer acutely until the ab‐
scess was treated. 
    Obviously the guard can’t be faulted for being unable to 
treat an abscessed tooth, but he can be for not having report‐
ed  Dobbey’s  complaints  to  the  dentist,  or  perhaps  to  some‐
one  else  on  the  prison’s  medical  staff,  who  could  alleviate 
Dobbey’s pain—even if it was just the prison pharmacist, or 
the  medical  technician  to  whom  Dobbey  had  first  turned. 
See Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 2011); John‐
son v. Doughty, supra, 433 F.3d at 1010–11. 
    Prison  guards  have  a  responsibility  for  prisoners’  wel‐
fare. If a prisoner is writhing in agony, the guard cannot ig‐
nore  him  on  the  ground  of  not  being  a  doctor;  he  has  to 
make an effort to find a doctor, or in this case a dentist, or a 
technician,  or  a  pharmacist—some  medical  professional. 
Dangerfield  made  no  effort.  He  argues  that  he  had  no  re‐
sponsibility  in  the  matter  because  Dobbey  was  under  the 
care of a physician, but Dobbey was under no one’s care. 
    Suppose  a  person  collapses  on  the  street  after  being  ar‐
rested. The arresting officer asks him whether he’s under the 
6                                                       No. 14‐2772 


care  of  a  physician.  And  he  says  “yes,  and  could  you  call 
him  for  me?”  If  the  officer  replied  that  “since  you’re  under 
the care of a physician I’m not going to do anything to help 
you,” he would be guilty of deliberate indifference. Accord‐
ing to Dobbey he had asked Dangerfield, “can I see a nurse 
or somebody to look at my mouth to try to get something for 
my  mouth  because  it  was  paining  and  swollen,”  and  Dan‐
gerfield had replied, “No, partner, your ride is here,” mean‐
ing  that an  officer had  arrived to escort Dobbey  back to his 
cell. That was on January  14. Not  until two weeks later did 
the dentist examine Dobbey. 
    On the record compiled to date, the evidence of deliber‐
ate  indifference  by  the  two  defendants  to  a  serious  medical 
need  precludes  granting  summary  judgment  in  their  favor. 
We therefore remand the case to the district court for further 
proceedings consistent with the analysis in this opinion. We 
suggest that the  district judge recruit counsel to assist  Dob‐
bey  and  perhaps  exercise  authority,  conferred  on  him  by 
Fed. R. Evid. 706, to appoint a neutral expert witness to ad‐
vise on the medical issues presented by the case. 
                                        REVERSED AND REMANDED